 



Exhibit 10.7.9
STATE OF ILLINOIS
DEPARTMENT OF PUBLIC AID
AMENDMENT NO. 3 TO THE
CONTRACT FOR FURNISHING HEALTH SERVICES
BY A
MANAGED CARE ORGANIZATION
2004-24-001-KA3
Whereas, the parties to the Contract for Furnishing Health Services by a Managed
Care Organization (“CONTRACT”), the Illinois Department of Healthcare & Family
Services (formerly Public Aid), 201 South Grand Avenue East, Springfield,
Illinois 62763-0001 (herein referred to as “Department”), acting by and through
its Director, and AMERIGROUP Illinois, Inc., 211 West Wacker Drive, Suite 1350,
Chicago, IL 60606 (hereinafter referred to as “Contractor”), desire to amend the
CONTRACT; and
WHEREAS, pursuant to Article 9, Section 9.9 (a) of the CONTRACT, the CONTRACT
may be modified or amended by the mutual consent of the parties; and
WHEREAS, the Department’s actuary has certified that the Contract and rates
resulting from this amendment are actuarially sound;
NOW THEREFORE, the parties agree to amend the contract as follows:

1.   First Amended Attachment I shall be deleted and replaced by the attached
Second Amended Attachment I. Each reference to Attachment I or First Amended
Attachment I in the Contract shall be replaced with a reference to Second
Amended Attachment I.

All other terms and conditions of the CONTRACT shall remain in full force and
effect.
IN WITNESS WHEREOF, the parties have hereunto caused this agreement to amend the
CONTRACT to be executed by their duly authorized representatives, effective
January 1, 2006.

                      DEPARTMENT OF HEALTHCARE & FAMILY SERVICES      
AMERIGROUP ILLINOIS, INC.    
 
                     
By:
          By:   /s/ Jared Rosenthal
 
   
 
 
 
Barry S. Maram                
 
          Printed Name:   JARED ROSENTHAL    
 
                   
 
                   
Title:
  Director       Title:   CEO    
 
                   
 
                   
Date:
          Date:   12/28/05    
 
                   
 
                   
 
          Fein:   54-1761812    
 
                   



Page 1 of 1



--------------------------------------------------------------------------------



 



SECOND AMENDED ATTACHMENT I
RATE SHEETS

         
(a)
  Contractor Name:   AMERIGROUP Illinois, Inc.
 
       
 
  Address:   211 West Wacker Drive, Suite 1350
 
       
 
      Chicago, IL 60606
 
        (b)   Contracting Area(s) Covered by the Contractor and Enrollment
Limit:

      Contracting Area   Enrollment Limit
Region IV
  100,000                        

(c)   Total Enrollment Limit for all Contracting Areas: 100,000   (d)  
Threshold Review Levels: 80,000   (e)   Standard Capitation Rates for Enrollees,
effective August 1, 2003 through July 31, 2005:

                                              Region I   Region II   Region III
  Region IV   Region V Age/Gender   (N.W.   (Central   (Southern   (Cook  
(Collar Mo = month   Illinois)   Illinois)   Illinois)   County)   Counties) Yr
= year   PMPM   PMPM   PMPM   PMPM   PMPM
0-3Mo
  $ 1,152.25     $ 1,178.77     $ 1,242.71     $ 1,244.64     $ 854.58  
4Mo-1Yr
    127.81       117.63       165.94       125.04       108.35  
2Yr-5Yr
    63.77       67.81       71.74       58.67       56.28  
6Yr-13Yr
    72.08       79.78       75.18       58.18       57.47  
14Yr-20Yr, Male
    115.93       135.96       131.18       90.67       142.60  
14Yr-20Y, Female
    148.51       157.40       155.15       112.48       119.82  
21Yr-44Yr, Male
    161.79       216.53       201.90       164.23       159.43  
21Yr-44Yr, Female
    217.61       228.14       237.13       185.81       184.20  
45Yr+ Male and Female
    437.86       486.40       476.29       359.61       409.17  

Att. I - 1



--------------------------------------------------------------------------------



 



     Standard Capitation Rates for Enrollees, effective August 1, 2005 through
December 31, 2005:

                                              Region I   Region II   Region III
  Region IV   Region V Age/Gender   (N.W.   (Central   (Southern   (Cook  
(Collar Mo = month   Illinois)   Illinois)   Illinois)   County)   Counties) Yr
= year   PMPM   PMPM   PMPM   PMPM   PMPM
0-3Mo
  $ 1,342.61     $ 1,178.83     $ 1,271.32     $ 1,369.28     $ 948.46  
4Mo-1Yr
    121.62       109.83       154.41       117.41       99.27  
2Yr-5Yr
    53.51       57.02       59.41       51.49       49.60  
6Yr-13Yr
    49.37       51.29       52.22       45.53       42.00  
14Yr-20Yr, Male
    85.90       92.02       85.37       70.16       100.73  
14Yr-20Y, Female
    127.53       128.58       123.97       94.84       98.76  
21Yr-44Yr, Male
    113.28       161.06       139.13       121.91       110.33  
21 Yr-44Yr, Female
    164.91       167.03       168.42       148.97       141.81  
45Yr+ Male and Female
    277.48       310.00       275.75       258.08       273.13  

Standard Capitation Rates for Enrollees, effective January 1, 2006 through
July 31, 2006:

                                              Region I   Region II   Region III
  Region IV   Region V Age/Gender   (N.W.   (Central   (Southern   (Cook  
(Collar Mo = month   Illinois)   Illinois)   Illinois)   County)   Counties) Yr
= year   PMPM   PMPM   PMPM   PMPM   PMPM
0-3Mo
  $ 1,361.60     $ 1,193.95     $ 1,283.86     $ 1,379.13     $ 967.15  
4Mo-1Yr
    131.76       117.74       161.46       124.11       109.20  
2Yr-5Yr
    57.39       60.36       62.06       54.89       53.37  
6Yr-13Yr
    51.57       53.28       53.69       47.37       43.96  
14Yr-20Yr, Male
    87.51       93.46       86.43       71.41       102.00  
14Yr-20Y, Female
    129.71       130.56       125.42       96.23       100.46  
21Yr-44Yr, Male
    113.43       161.32       139.61       122.11       110.39  
21 Yr-44Yr, Female
    165.30       167.59       169.54       149.54       142.11  
45Yr+ Male and Female
    277.85       310.54       276.86       258.60       273.38  

(f)   Hospital Delivery Case Rate, effective August 1, 2003 through July 31,
2005:

                                         
Hospital Delivery Case
                                       
Rate
  $ 3,196.12     $ 3,104.66     $ 3,281.22     $ 3,748.33     $ 3,276.03  
(per delivery)
                                       

     Hospital Delivery Case Rate, effective August 1, 2005 through July 31,
2006:

                                         
Hospital Delivery Case
                                       
Rate
  $ 3,008.88     $ 2,900.77     $ 3,100.59     $ 3,431.08     $ 3,113.07  
(per delivery)
                                       

Att. I - 2